            Case 1:19-cv-01356-DLC Document 1 Filed 02/12/19 Page 1 of 13



Sheehan & Associates, P.C.
Spencer Sheehan
spencer@spencersheehan.com
(516) 303-0552

United States District Court
Southern District of New York                                     1:19-cv-01356

Wanda Watson individually and on behalf
of all others similarly situated
                                Plaintiff

                  - against -                                 Class Action Complaint

Kellogg Sales Company
                                Defendant


       Plaintiff by attorneys alleges upon information and belief, except for allegations pertaining

to plaintiff, which are based on personal knowledge:


       1.     Kellogg Sales Company (“defendants”) manufactures, markets, distributes and sells

products identified as graham crackers under the Keebler brand (“Products”).

       2.     The Product varieties include original, honey, cinnamon and fudge, sold to

consumers nationwide from stores and websites by third-parties in various sizes.

       3.     The common relevant front label representations include golden brown crackers, an

unfurled scroll, “grahams” in stylized font several times larger than “crackers,” immediately

beneath it and a stalk of wheat over the “gra” in “grahams”

       4.     The labels for the “honey” product contains a jar of honey with a honey dipper and

the “cinnamon” contains several rolls of cinnamon.

       5.     The fudge version is identified as “Deluxe Grahams” and “Fudge Covered Graham

Crackers.”


                                                1
               Case 1:19-cv-01356-DLC Document 1 Filed 02/12/19 Page 2 of 13




          6.     Defendant’s website identifies the non-fudge Products as “Grahams” followed by the

variety (honey, cinnamon) and states “Enjoy the crispy texture and [sweet/sweet honey/cinnamon]

flavor of these graham crackers.”1




1
    https://www.keebler.com/en_US/products/keebler-grahams-cinnamon-product.html
                                                       2
               Case 1:19-cv-01356-DLC Document 1 Filed 02/12/19 Page 3 of 13




          7.     Leading retailers like Walmart list the Products on their websites as “Graham

Crackers,” and are provided descriptions, images and copy by defendant and its agents.2




          8.     The Products’ representations as “graham(s) crackers” is misleading, false, deceptive

and unfair because it creates an erroneous impression that graham flour is the predominant or

exclusive flour component, as opposed to white flour.

          9.     This is because the predominant flour in the Products is refined, white flour

(“enriched flour”), indicated on the ingredient list below for the honey variety though the

proportion of graham flour to non-graham flour is consistent across the varieties.


2
    https://www.walmart.com/ip/Keebler-Original-Graham-Crackers-15-oz/11045779
                                                      3
          Case 1:19-cv-01356-DLC Document 1 Filed 02/12/19 Page 4 of 13




                ENRICHED FLOUR (WHEAT FLOUR, NIACIN, REDUCED
                IRON, VITAMIN B1 [THIAMIN MONONITRATE], VITAMIN
                B2 [RIBOFLAVIN], FOLIC ACID), SUGAR, CANOLA OIL,
                GRAHAM FLOUR, MOLASSES, CORN SYRUP, HONEY,
                HIGH FRUCTOSE CORN SYRUP, CONTAINS 2% OR LESS
                OF CALCIUM CARBONATE, SALT, BAKING SODA,
                ARTIFICIAL FLAVOR, SOY LECITHIN.

       10.    Consumers increasingly seek foods with more whole grains, because of its health

benefits and association with lower risk of several diseases and conditions, which are not attributes

connected with white flour.

       11.    Graham flour is type of whole wheat flour and is a coarse-ground, “unbolted” flour,

made from the whole grain – endosperm, germ, and bran.

       12.    Enriched flour – known as white flour or flour – is made from refined grains that

only containing the endosperm.

       13.    It is reasonable for consumers to expect the Products to contain more graham (whole

wheat) flour than non-graham flour because the products are named “graham(s) crackers.”

       14.    Through “graham(s)” preceding and modifying “crackers,” it tells a reasonable

consumer what kind of cracker they are getting.

       15.    Consumers expect foods to have common or usual names which contain simple and

direct terms to indicate its basic nature and characterizing properties or ingredients.

       16.    When the proportion or amount of a component has a material bearing on price or

consumer acceptance, it is deceptive and misleading for the representations to create the erroneous

impression that a valued component is present in an amount greater than is actually the case.


                                                  4
             Case 1:19-cv-01356-DLC Document 1 Filed 02/12/19 Page 5 of 13



          17.    Though the Products are represented and labeled as grahams crackers, the

representations do not reveal the percentage that is graham flour compared to white flour.

          18.    The Products are not represented as “crackers” with a statement “contains some

graham flour.”

          19.    Dictionaries confirm what reasonable consumers expect of graham crackers, defining

them as “a slightly sweet cracker made of whole wheat flour” and “a semisweet cracker, usually

rectangular in shape, made chiefly of whole-wheat flour.”3

          20.    The Products’ use of “graham(s)” gives the incorrect and misleading impression that

graham flour (whole grain) is used exclusively or predominantly instead of the refined flour which

actually is the main flour component.

          21.    The Products’ description and name is misleading because it is not uniform among

all identical or similar products (“graham crackers”) where graham flour is the predominant flour.




3
    https://www.dictionary.com/browse/graham-cracker
                                                       5
          Case 1:19-cv-01356-DLC Document 1 Filed 02/12/19 Page 6 of 13




        22.    In fact, defendant has previously sold a graham cracker worthy of its name, indicated

by “graham flour” being the first ingredient listed in the label on the right, compared with the

current ingredient list in the left label.




                                                  6
           Case 1:19-cv-01356-DLC Document 1 Filed 02/12/19 Page 7 of 13



        23.    The practice of passing off refined white flour mixed with small amounts of coarser

bran (whole grain) flour has plagued consumers for over 100 years.4

        24.    While the form of the misleading practice has changed, deceptive tactics regarding

the amount of graham flour in products has not.

        25.    The honey variety is further misleading because consumers are accustomed to

graham crackers being made in a traditional way, with honey as the predominant sweetening agent,

as opposed to sugar.

        26.    However, the Products fail to conform to reasonable consumer expectations because

they contain more sugar than honey.

        27.    The Products contain other representations which are misleading and deceptive.

        28.    Excluding tax, the Products cost no less than $2.88 per 15 oz, a premium price

compared to other similar products.

                                          Jurisdiction and Venue


        29.    Jurisdiction is proper pursuant to 28 U.S.C. § 1332(d)(2).

        30.    Upon information and belief, the aggregate amount in controversy is more than

$5,000,000.00, exclusive of interests and costs.

        31.    This court has personal jurisdiction over defendant because it conducts and transacts

business, contracts to supply and supplies goods within New York.

        32.    Venue is proper because plaintiff and many class members reside in this District and

defendant does business in this District and in New York.

        33.    A substantial part of events and omissions giving rise to the claims occurred in this


4
 J.A. Le Clerc et al., “Graham Flour: A Study of the Physical and Chemical Differences Between Graham Flour and
Imitation Graham Flours,” USDA Bureau of Chemistry Bulletin (164), Apr. 12, 1913

                                                      7
            Case 1:19-cv-01356-DLC Document 1 Filed 02/12/19 Page 8 of 13



District.

                                                 Parties

        34.   Plaintiff is a citizen of New York County, New York.

        35.   Defendant is a Delaware corporation with a principal place of business in Battle

Creek (Calhoun County), Michigan.

        36.   In 2017 and/or 2018, plaintiff purchased one or more Products for personal

consumption as represented herein, for no less than $2.99 per 15 oz, excluding tax, within this

district and/or State.

        37.   Plaintiff paid this premium because prior to purchase, plaintiff saw and relied on the

misleading representations.

        38.   Plaintiff would purchase the Products again if there were assurances that the

Products’ representations were no longer misleading.

                                         Class Allegations


        39.   The classes consist of all consumers in the following states: all, New York who

purchased any Products with actionable representations during the statutes of limitation.

        40.   A class action is superior to other methods for fair and efficient adjudication.

        41.   The class is so numerous that joinder of all members, even if permitted, is

impracticable, as there are likely hundreds of thousands of members.

        42.   Common questions of law or fact predominate and include whether the

representations were likely to deceive reasonable consumers and if plaintiff(s) and class members

are entitled to damages.

        43.   Plaintiff(s) claims and the basis for relief are typical to other members because all

were subjected to the same representations.

                                                 8
          Case 1:19-cv-01356-DLC Document 1 Filed 02/12/19 Page 9 of 13



       44.    Plaintiff(s) is/are an adequate representative because his/her/their interests do not

conflict with other members.

       45.    No individual inquiry is necessary since the focus is only on defendant’s practices

and the class is definable and ascertainable.

       46.    Individual actions would risk inconsistent results, be repetitive and are impractical

to justify, as the claims are modest.

       47.    Plaintiff(s) counsel is competent and experienced in complex class action litigation

and intends to adequately and fairly protect class members’ interests.

       48.    Plaintiff(s) seeks class-wide injunctive relief because the practices continue.

           New York General Business Law (“GBL”) §§ 349 & 350 and Illinois Consumer Fraud
                                and Deceptive Business Practices Act

       49.    Plaintiff incorporates by references all preceding paragraphs.

       50.    Defendant’s representations and omissions are false, unfair, deceptive and

misleading and are not unique to the parties and have a broader impact on the public.

       51.    Plaintiff desired to purchase products which were as described by defendant and

expected by reasonable consumers, given the product type.

       52.    The representations and omissions were relied on by plaintiff and class members,

who paid more than they would have, causing damages.

                                        Negligent Misrepresentation

       53.    Plaintiff incorporates by references all preceding paragraphs.

       54.    Defendant misrepresented the composition of the Products.

       55.    Defendant had a duty to disclose and/or provide non-deceptive labeling of the

Products and knew or should have known same were false or misleading.

       56.    This duty is based, in part, on defendant’s representation that the Products are
                                                 9
         Case 1:19-cv-01356-DLC Document 1 Filed 02/12/19 Page 10 of 13



“Grahams Crackers” and “Graham Crackers – Honey” since graham flour and honey are more

desirable flour and sweetening types to consumers.

       57.   Defendant negligently misrepresented and/or negligently omitted material facts.

       58.   This duty is based, in part, on the representations that the Products were “Grahams

Crackers” because defendant had knowledge that consumers value healthier snack foods which

contain more whole grains.

       59.   Defendant negligently misrepresented and/or negligently omitted material facts.

       60.   Plaintiffs reasonably and justifiably relied on these negligent misrepresentations and

omissions, which served to induce and did induce, the purchase of the Products.

       61.   Plaintiff and class members would not have purchased the Products or paid as much

if the true facts had been known, thereby suffering damages.

             Breach of Express Warranty and Implied Warranty of Merchantability


       62.   Plaintiff incorporates by references all preceding paragraphs.

       63.   Defendant manufactures, labels and sells Products purporting to be derived

predominantly from whole grains (graham flour) as opposed to refined white or enriched flour.

       64.   The representations as graham crackers and honey graham crackers warranted to

plaintiff and class members that they contained nutrients such as fiber and protein, and honey, in

superior amounts to what they actually possessed, based on if they were primarily from whole

grains and had more honey than sugar.

       65.   Defendant warranted such attributes to plaintiff and class members, when this was

not truthful and was misleading.

       66.   Defendant owed a special duty based on its outsized role in the cracker industry.

       67.   The Products did not conform to their affirmations of fact and promises, wholly due
                                               10
         Case 1:19-cv-01356-DLC Document 1 Filed 02/12/19 Page 11 of 13



to defendant’s actions.

       68.     Plaintiff and class members relied on defendant’s claims, paying more than they

would have.

                                                Fraud


       69.     Plaintiff incorporates by references all preceding paragraphs.

       70.     Defendant’s purpose was to mislead consumers who seek products with more

nutrients and higher quality ingredients which confer health benefits.

       71.     Defendant’s intent was to secure economic advantage in the marketplace against

competitors.

       72.     Plaintiff and class members observed and relied on defendant’s claims, causing them

to pay more than they would have, entitling them to damages.

                                           Unjust Enrichment

       73.     Plaintiff incorporates by references all preceding paragraphs.

       74.     Defendant obtained benefits and monies because the Products were not as

represented and expected, to the detriment and impoverishment of plaintiff and class members,

who seek restitution and disgorgement of inequitably obtained profits.

                                 Jury Demand and Prayer for Relief

Plaintiff demands a jury trial on all issues.

    WHEREFORE, plaintiff prays for judgment:

   1. Declaring this a proper class action, certifying plaintiff(s) as representative and the

       undersigned as counsel for the class;

   2. Entering preliminary and permanent injunctive relief by directing defendant to correct such

       practices to comply with the law;

                                                  11
        Case 1:19-cv-01356-DLC Document 1 Filed 02/12/19 Page 12 of 13



   3. Awarding monetary damages and interest, including treble and punitive damages, pursuant

      to the common law and GBL claims;

   4. Awarding costs and expenses, including reasonable fees for plaintiff’s attorneys and

      experts; and

   5. Such other and further relief as the Court deems just and proper.

Dated: February 12, 2019
                                                              Respectfully submitted,

                                                              Sheehan & Associates, P.C.
                                                              /s/Spencer Sheehan
                                                              Spencer Sheehan
                                                              505 Northern Blvd., Ste. 311
                                                              Great Neck, NY 11021
                                                              (516) 303-0552
                                                              spencer@spencersheehan.com

                                                              Levin-Epstein & Associates, P.C.
                                                              Joshua Levin-Epstein
                                                              1 Penn Plaza, Suite 2527
                                                              New York, NY 10119




                                              12
        Case 1:19-cv-01356-DLC Document 1 Filed 02/12/19 Page 13 of 13




1:19-cv-01356
United States District Court
Southern District of New York

Wanda Watson individually and on behalf of all others similarly situated


                                        Plaintiff


        - against -


Kellogg Sales Company

                                        Defendant




                                      Class Action Complaint


                                   Sheehan & Associates, P.C.
                                   505 Northern Blvd., #311
                                     Great Neck, NY 11021
                                      Tel: (516) 303-0052
                                      Fax: (516) 234-7800



Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
under the circumstances, the contentions contained in the annexed documents are not frivolous.

Dated: February 12, 2019
                                                                       /s/ Spencer Sheehan
                                                                        Spencer Sheehan
